Marketing of the meat of bovine animals aged 12 months or less (debate)
The next item is the report by Bernadette Bourzai, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the marketing of the meat of bovine animals aged twelve months or less C6-0330/2006.
Mr President, before going into the details of the report, I would like to thank the rapporteur Mrs Bourzai and the Committee on Agriculture and Rural Development for their very good work carried out on this fairly sensitive issue, namely the marketing of bovine meat at an age lower than 12 months.
The report is a response to the request made by the Council in the middle of 2004 towards a harmonisation of the definition of veal within the European Community. It follows a lengthy consultation process involving different stakeholders and Member State experts, during which the Commission has demonstrated its readiness to take into account, to the greatest extent possible, traditions and habits in different Member States. The Commission has also considered the main feature of the consumption and the production of veal within the European Union. It allows the main problems as regards the marketing of the meat of these young animals to be addressed, and I think it offers a balanced response to most of the concerns that have been raised.
For the first time, it is now possible to reach an agreement on this difficult issue. Many of the amendments that have been proposed or introduced aim to simplify the Commission proposal in order to try to cut red tape, to reduce the administrative burdens and the cost as much as possible, and in principle these amendments should not raise any problems. I am looking forward to listening to the discussion, and hopefully we can find a solution.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, I wanted first of all to thank you all for your contributions, and also to congratulate the officials of Parliament's Committee on Agriculture and Rural Development and of the European Commission who gave me the necessary technical support.
This is a sensitive matter on which the Member States and the European Commission have been seeking an agreement since the beginning of the nineties, as the Commissioner has just reminded us.
The crux of the problem is that usually, when meat from calves is sold, no reference is made either to the type of feed the animals are given or to their age at the time of slaughter, although production practices differ greatly from one Member State to another. Consequently, because of differing interpretations, traders and consumers find themselves faced with very different products, but sold under one and the same description: veal.
As the European Commission has emphasised, this practice could disturb trade and encourage unfair competition. Studies show that the term 'veal' is a sales description that adds value and some traders make use of it to benefit from substantially higher market prices, when in fact they are marketing meat from young bovine animals with very different organoleptic qualities.
It is at the request of several Member States and of the European beef sector, who want clarification, that the Commission has set out its initial proposal, which I think is entirely appropriate.
The Commission proposal is to lay down precise sales descriptions according to age at the time of slaughter, a criterion that is significant enough and easier to monitor than the feeding regime. It proposes the introduction of two categories and the use of a letter to identify them: 'X' for animals slaughtered up to the age of eight months and 'Y' for animals slaughtered between the ages of nine and twelve months, letters that Parliament's Committee on Agriculture and Rural Development has chosen to replace with 'V' and 'Z' in order to avoid confusions linked with gender.
For the first category, the sales description will continue to use the term 'veal'. For the second, a different term will be used:'jeune bovin' in French, 'vitellone' in Italian, etc. On this subject I refer you to Annex II(B) of the regulation.
There is an exception for trade carried out on the domestic market in four countries, Denmark, Greece, Spain and the Netherlands, where, in order to take account of local customs and cultural traditions, it will still be possible to use the term 'veal' in the second category.
The terms 'veal', 'veal meat', or any other sales description defined in the proposal may no longer be used in the labelling of meat obtained from animals aged more than 12 months. Traders who wish to supplement the sales descriptions laid down in this proposal with other, optional information, such as the feed used, will, of course, be able to do so. Therefore, coming from Limousin, I could speak to you about 'white veal'.
I was keen to propose changes to the European Commission's initial proposal to make this legislation more coherent and restrictive and I thank my colleagues for having supported me. In particular I asked for a system of penalties to be introduced in the event of failure to respect the rules, and I proposed amendments to include within the scope of the regulation meat-based products intended for human consumption, prepared, processed or cooked products. I also insisted that the sales description should be used at each stage of production and marketing.
I think, however, that certain points are not acceptable and could spoil the balance of the proposal for a regulation. I am talking about Amendments 8 and 12, which were adopted in the Committee on Agriculture and Rural Development. Amendment 8 suggests that designations and IGPs (protected geographical indications) registered after the publication of this regulation could be exempted from it, and this is not consistent with the legislation as a whole. Designations of origin and protected geographical indications that have already been registered are not affected, but it is important that new AOCs and IGPs should be subject to the provisions of this regulation, otherwise they could be completely bypassed.
Amendment 12 calls into question the proposal for a regulation based on the criterion of age. In fact, as Annex II shows, the United Kingdom has chosen to give the description 'veal' to the first category, and the description 'beef' to the second category. This country's specific requirements have, therefore, been taken into account.
Furthermore, I do not support the two new Amendments 26 and 27 presented to plenary. These two amendments introduce a new derogation that, in my opinion, is incompatible with Article 3 of the Regulation, as they allow a given Member State not to apply the regulation if its production of animals in the first category, aged less than 8 months, does not exceed 3% of the total production of animals aged less than 12 months.
Ladies and gentlemen, I ask you to support me and to reject these four amendments which would reduce the scope of the Regulation, which is supposed to apply to the whole of the European Union and the scope of harmonisation of the first category 'up to eight months', which has been very difficult to attain.
on behalf of the PPE-DE Group. - (PT) Commissioner, ladies and gentlemen, the marketing of the meat of bovine animals aged 12 months or less was in need of clarification, and so I should first of all like to praise the Commission's proposal.
Laying down precise sales descriptions according to age at slaughter - an easier criterion to monitor than type of feed - to be used by all Member States will make it easier for consumers to understand and will prevent any possible unfair competition.
It is particularly important that the term 'veal' and other terms defined in the Commission proposal should not be used in labelling meat from animals aged over 12 months.
Another point that I consider vital is that meat imported from non-EU countries should be subject to this regulation, thus preventing any risk of unfair competition.
In common with the rapporteur, Mrs Bourzai, whom I should like to congratulate on the excellent work she has produced and on the dialogue she initiated, I believe that the Commission's proposal is a good one and that this subject has been calling out for a solution for a long time. In addition, we both think that the letters considered by the Commission for identifying carcasses are not the most appropriate, since they may give rise to confusion with the sex of the animal. This and other aspects of the draft regulation were improved by amendments adopted in the Committee on Agriculture and Rural Development and included in the report that we are debating here.
I have to say that any possible reservations regarding particular traditions that call the new provisions into question should not be taken to the point of jeopardising the work carried out by the Commission and Parliament.
Finally, I would remind Members that the descriptions proposed by the Commission were arrived at after consultation with organisations from the various Member States, as the Commissioner has already pointed out, and that the draft regulation allows for the possibility of amending the list of descriptions in Annex II in the future.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, may I straightaway congratulate Mrs Bernadette Bourzai, substitute member of Parliament's Committee on Agriculture and Rural Development, whose commitment and involvement deserve special mention. I shall also congratulate the Commission on its excellent proposal, which should bring more clarity into the marketing of calf meat and enable the consumer to be better informed.
This proposal is the result of a long process of negotiation within the Member States and the relevant professional associations to give clearer information to consumers and allow fairer competition between the different producers. Most of the latter were actually penalised by a designation that applied to a product, veal, whose physiological development resulted in great differences within a few months because of its rapidity. A veal calf develops, within a few weeks, from being a monogastric mammal, during the time that it feeds almost entirely on milk, to being a ruminant mammal with four stomachs as soon as it moves on to fibrous foods such as grass, hay and cereals. It is not difficult to imagine the consequences of this development on the dietary and nutritional composition of the meat, including a different vitamin content and the white, pink or red colouring of the meat resulting from the fact, in particular, that there is no iron in milk but there is in plants.
Therefore, to treat as equal and call 'veal' meat from an animal up to the age of six or eight months that has been fed on milk and meat from an animal aged 14 to 16 months that eats, grazes and ruminates, allows neither the consumer nor the producer to determine what he is actually eating.
Within the European area, this harmonisation which makes it possible to differentiate between calf meat and that of young bovine animals, and I say this without in any way prejudging the quality of one or the other, is an important step in terms of respect for the consumer and the producers and reflects our concern for healthier and more balanced nutrition for more responsible consumers.
Mr President, Commissioner, that is a step in the right direction.
In the past, there was veal when the farmer's wife was in her confinement. We used to call that 'fasted veal'. It was distinguished by being white meat, because the calf had only ever drunk milk. Then some people got the idea of penning the animals in and depriving them of natural food because the meat produced that way was considered good and expensive. They were then fattened up to 170 to 200 kg. Those calves still had white meat because they did not get any feed containing iron. That is not changed by this directive. However, because that meat fetched a particularly good price on the market, the practice was in that way indirectly supported. If you ever saw how calves locked in their stalls started to gnaw at the gates to get something of what they really needed, then you will know what I am talking about.
Incorporating the time factor has not put an end to that, but it does now indirectly support species-appropriate animal husbandry. Mother cows are kept at pasture, and the calves drink milk for several months but are also already eating grass, which contains iron, making their meat pink or red. What the directive still does not contain, although it may encourage it indirectly, is the quality of animal husbandry and the process of the animals' growth.
An end - or at any rate the beginning of an end - is now put to the practice of paying a high price for meat that comes from animals that have been tortured, and we will soon have nice pink veal from happy animals. That does not mean that the farmer's wife will no longer get white meat in her confinement, but that meat really will be from calves that have 'fasted'.
on behalf of the ITS Group. - (FR) Mr President, Commissioner, ladies and gentlemen, for once it is a pleasure to read Mrs Bourzai's report. It is clear, well written, well documented and comes with a good proposal.
With the veal market, once again, we come face to face with the distortions of competition, indeed frauds, brought about by the single market in all fields. We shall be called upon to speak about it again in relation to wine, Commissioner, with countries that have a land registry and others that do not, with the composition of wines that can vary depending on the country while the description remains the same. There is also the area of VAT, with the intracommunity frauds that the single market allows, with fiscal dumping and our Baltic friends who benefit from their 'flat tax', to give themselves an advantage. There is, of course, the veal market, where, if there is not fraud, there is unfair competition.
Forgive me, Mr President, but they say that our Spanish or Danish friends have old calves more than eight, nine or ten months old, sort of grandfather calves, that they still call 'veal'. Obviously, with a price difference of two or three euros on leaving the abattoir, according to whether it is a real calf or an extremely old grandfather calf, it is sure that the added value can be extremely profitable, even though 800 000 tonnes of calves are not all involved - thank God! - since 80% of the production and 70% of the consumption takes place in countries that have harmonised the definition of veal or of vitellone. The distortion of competition is, therefore, limited, but it does exist.
Commissioner, after almost 20 years in Parliament, for once I congratulate the Commission, which proves that you should never give up hope about anything. The system that has been proposed to us is excellent. First of all defining the age of veal according to a fixed limit of more or less than eight months old is very clear, just as it is very clear to distinguish them by two letters, X and Y. In this respect, there was an ambiguity, hormonal or sexual or something, and the rapporteur did well to propose the letter V as veal and the letter Z as, we do not quite know what, but it is better. Providing for a system of penalties is excellent and extending the legislation to meat based preserves, that is very good. Excluding AOCs and IGPs, everyone can only be delighted about that.
After all, Mr President, Commissioner, perhaps all that offers us a good example: if one could define right or left wing politicians according to their age, according to their diet, according to whether they are monogastric or according to whether they are mammals, it would make it easier for electors to know whether they are dealing with a left wing calf or a right wing calf. Maybe our rapporteur is proposing this as an avenue for us to explore.
(HU) Ladies and gentlemen, I would like first of all to welcome the Commission's proposal as well as the report prepared by Mrs Bourzai. By supporting the Commission's proposal as modified by the Committee on Agriculture and Rural Development's report, we can put an end to the further spread of the abuse of competitive advantages stemming from inadequacies in regulation as well as of confusing market information about beef.
Unfortunately, the diversity of regulations used in Member States provides opportunities for abuses, and therefore in numerous cases there have been requests for clarification of the definition of 'veal' and for its harmonisation among various States. Since the manner of producing and marketing the meat of bovine animals aged 12 months or less varies from one country to the next, therefore the finished manufactured products can also differ significantly amongst each other. As a result, they come to market under different names and their selling prices can also differ significantly among each other.
I consider important the Council's proposed directive appearing on the agenda of this sitting, which is to regulate the market and provide more precise consumer information than is presently available. In this way we will be able to rule out market distortions in marketing, and provide the opportunity to solve the resulting problems with nation-wide measures. The harmonisation and identification of trade names in the various Member States can contribute to market transparency. In addition, we would thereby make it possible for consumers to be properly informed about meat originating in any Member State. At a later stage we will need to devote attention as well to ensuring that the end users receive information on the trade names that will be introduced, especially if this would differ in a Member State from the customary and commonly used names. Those who stand to gain most from such harmonisation processes are the consumers and the manufacturers, since a transparent system of labelling offers a higher level of consumer protection and more reliable control.
It is precisely for this reason that I would like once more to welcome the systematic effort shown by the Commission here and in similar matters, to create appropriate regulations, and I would like in particular once again to congratulate Mrs Bourzai for her report.
Member of the Commission. Mr President, I am grateful for the contributions made to this debate towards finding a solution on how to label these bovine animals of less than 12 months. Mr Graefe zu Baringdorf called them 'happy animals'.
As I said at the outset, the majority of these amendments should not create any difficulties. I think we are all along the same lines in trying to simplify our legislation as much as possible without jeopardising the system.
However, there are amendments that cannot be accepted. This is the case for Amendments 2, 11 and 16 in particular, concerning the display of information on commercial documents. This would put an additional burden on the sector. Similarly, Amendments 1 and 9, regarding the extension of the field of application to cover cooked products, are not indispensable.
Finally, Amendments 8 and 21 would not clarify the approval procedure for PDOs and PGIs and would also overly complicate the amendment procedure of the different annexes in the proposal.
With regard to Amendment 12, aimed at marketing the use of sale descriptions established for meat of the second category of these animals -those between 8 and 12 months - I am prepared to try to find a solution with the ministers on the usefulness of this option.
Finally, even if this bovine issue has been a difficult one, I think we would face even more severe difficulties to try to find a label for Mr Martinez!
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
Written statement (Rule 142)
in writing. - (FR) For ten years now, different initiatives have been taken to harmonise the rules for marketing of meat from cattle aged less than 12 months, without success.
Until now, France and other Member States that favoured the quality of meat by fixing the age of cattle at time of slaughter at less than eight months and by feeding them on milk were disadvantaged by the lack of harmonisation in relation to the designation of veal.
The consumer could be misled, because two meats that were different in age, taste and quality could bear the same description and the same labelling.
I am very pleased, therefore, that we have at last found a compromise, and, what is more, a compromise that has not been reached at the expense of tradition, nor of quality. Indeed, this report takes into account considerations linked with the internal market but respects traditions, by preserving IGPs (protected geographical indications) and AOCs (registered designations of origin).
I am glad to see that Europe is not only concerned with the safety standards, which beef and veal meet, and that these difficulties have been overcome. It remained to promote the quality and the information for the consumer, which is the purpose of the report on which we are voting today.